DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 are allowed.  Prior art of record fails to further teach or suggest a discontinuous reflecting layer disposed over first and second regions, and a waveguide disposed over the reflecting layer, when considered in view of the rest of the limitations of the base claim.  The ‘118 publication is the closest prior art but uses a continuous reflecting layer.
Claims 9-15 are allowed.  Prior art of record fails to further teach or suggest a reflecting layer disposed over first and second surface of a substrate, and a waveguide disposed over the reflecting layer, while a core of the waveguide physically contacts the first surface, when considered in view of the rest of the limitations of the base claim.  The ‘118 publication is the closest prior art but uses a continuous reflecting layer that separates surface of substrate from the core.
Claims 16-20 are allowed.  Prior art of record fails to further teach or suggest using first and second tiled regions, a reflecting layer disposed directly on the passivation layer in the first region and directly on a top surface of the substrate in the second region of the substrate, wherein a portion of the top surface is exposed by the reflecting layer, when considered in view of the rest of the limitations of the base claim.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 3649